                                           Case 3:20-cv-03244-SI Document 11 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY GEORGE,                        Case No. 20-cv-03244-SI
                                   8                   Plaintiff,
                                                                                       ORDER EXTENDING DEADLINE FOR
                                   9             v.                                    AMENDED COMPLAINT
                                  10     RALPH DIAZ, et al.,                           Re: Dkt. No. 10
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff’s request for an extension of the deadline to file an amended complaint is

                                  14   GRANTED. Docket No. 10. Plaintiff must file his amended complaint no later than August 20,

                                  15   2020.

                                  16           IT IS SO ORDERED.

                                  17   Dated: July 7, 2020

                                  18                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
